529 F.2d 1297
AMCHEM PRODUCTS, INC., Plaintiff-Appellant,v.GAF CORPORATION et al., Defendants-Appellees.
No. 75--2435.
United States Court of Appeals,Fifth Circuit.
April 12, 1976.

Appeal from the United States District Court for the Northern District of Georgia; Newell Edenfield, Chief Judge.


1
Kirk M. McAlpin, Atlanta, Ga., John D. Conner, William J. Wellman, Kenneth W. Weinstein, Washington, D.C., for plaintiff-appellant.


2
John W. Stokes, U.S. Atty., William D. Mallard, Jr., Asst. U.S. Atty., Atlanta, Ga., for Russell E. Train.


3
J. D. Fleming, Jr., John A. Chandler, Atlanta, Ga., for GAF Corp.


4
Before WISDOM, GODBOLD and LIVELY,* Circuit Judges.

PER CURIAM:

5
The judgment of the district court, 391 F. Supp. 124, is vacated and remanded for reconsideration in light of the 1975 amendment to the Federal Insecticide, Fungicide, and Rodenticide Act, Pub.L.No.94--140, 89 Stat. 751, 755.



*
 Of the Sixth Circuit, sitting by designation